Citation Nr: 0200335	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of an overpayment of Parent's 
Disability and Indemnity Compensation (DIC) in the amount of 
$5,881.36.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant is the mother of the deceased veteran.  The 
veteran had active service from January 1968 to April 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA), Muskogee, Oklahoma, Regional 
Office's Committee on Waivers and Compromises (RO).


REMAND

The record shows that the appellant has been periodically in 
receipt of DIC benefits since 1986.  Her original application 
reflects that her first husband "H. B." died in November 
1985.  She then married "B. C.," who died in March 1992.  
In February 1998, the appellant filed an Eligibility 
Verification Report (EVR) wherein she indicated that she was 
not married and that her spouse had died in November 1985.  
In July 1998, the RO awarded DIC benefits effective March 1, 
1998.  In a January 1999 EVR, the appellant reported that she 
was married and living with her spouse (not the veteran's 
other parent).  In a February 1999 letter, the RO requested 
that the appellant provide income information for her present 
spouse and the date they were married.  In a June 1999 EVR, 
the appellant reported that she had been separated from her 
spouse since August 1996.  In August 1999, the appellant's 
benefits were terminated effective March 1, 1998 because of 
conflicting evidence regarding the appellant's marital 
status.  This retroactive termination created the overpayment 
at issue.  

Mindful that the appellant is 74 years old and in receipt of 
an aid and attendance allowance, the Board feels that she 
should be given another opportunity to provide information 
regarding her marital status since March 1, 1998.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again request that the 
appellant provide a copy of her marriage 
certificate(s) verifying any marriage 
subsequent to March 1992, as well as an 
explanation, including appropriate 
documentation (i.e., divorce decree), of 
the current status of such marriage.  The 
appellant should be advised that failure 
to provide this information may result in 
the denial of her claim.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  

If the benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the appellant is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the appellant until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




